                                   1                                    UNITED STATES DISTRICT COURT

                                   2                                   NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         CHRISTOPHER LEE CRAWFORD,
                                   4                                                          Case No. 18-cv-05141-YGR (PR)
                                                          Plaintiff,
                                   5                                                          ORDER OF DISMISSAL WITHOUT
                                                    v.                                        PREJUDICE
                                   6
                                         C. E. DUCART,
                                   7
                                                          Defendant.
                                   8

                                   9          This suit was reassigned from a magistrate judge to the undersigned in light of a recent

                                  10   Ninth Circuit decision.1 On August 22, 2018, Plaintiff, a state prisoner, filed an incomplete pro se

                                  11   prisoner complaint form under 42 U.S.C. § 1983, which was mostly blank except for the caption,

                                  12   place of confinement, and grievance procedure acknowledgement on the first page as well as the
Northern District of California
 United States District Court




                                  13   date/signature on the last page. See Dkt. 1. On that same date, Plaintiff submitted to the Court an

                                  14   incomplete in forma pauperis (“IFP”) application, which was mostly blank except for the caption

                                  15   on the first page and the date/signature on the last page. Dkt. 2. He also attached his six-month

                                  16   prisoner trust account statement, but he did not provide his Certificate of Funds. See id.

                                  17              On September 14, 2018, the Clerk of the Court sent a notification to Plaintiff informing

                                  18   him that he had not paid the filing fee and the IFP application he submitted was incomplete (the

                                  19   form was blank, and he had not submitted his Certificate of Funds). Dkt. 6. The Clerk provided

                                  20   Plaintiff with a blank IFP application form, along with a return envelope, instructions, and a

                                  21   notification that the case would be dismissed if Plaintiff failed to pay the fee or file the completed

                                  22   application within twenty-eight days.

                                  23              On September 21, 2018, the Clerk sent another notification to Plaintiff explaining that his

                                  24   complaint form was incomplete. Dkt. 7. The Clerk provided Plaintiff with a copy of a blank

                                  25   complaint form, along with a return envelope, instructions, and a notification that the case would

                                  26
                                  27          1
                                                Williams v. King, 875 F.3d 500, 503 (9th Cir. 2017) (magistrate judge lacked jurisdiction
                                  28   to dismiss case on initial screening because unserved defendants had not consented to proceed
                                       before magistrate judge).
                                   1   be dismissed if Plaintiff failed to submit a completed complaint on form within twenty-eight days.

                                   2   To date, Plaintiff has failed to submit a completed complaint form, and the time to do so has

                                   3   passed. The Court notes that on October 3, 2018, Plaintiff had sent a letter to the Clerk explaining

                                   4   that he “had already submitted a 9 page Amended Complaint.” Dkt. 8. However, no such

                                   5   amended complaint was attached to that October 3, 2018 letter. See id. And nothing in the record

                                   6   indicates that such an amended complaint had ever been filed in this case.

                                   7             On October 4, 2018, Plaintiff sent a letter to the Clerk indicating that he was attempting to

                                   8   submit a completed IFP application, but prison officials in the trust account office had “delayed”

                                   9   the processing of his IFP application. Dkt. 9 at 1.

                                  10             On October 5, 2018, the Clerk of the Court sent a second notification to Plaintiff again

                                  11   informing him that he had neither paid the filing fee nor filed a completed IFP application. Dkt.

                                  12   10. The Clerk once again provided Plaintiff with a blank IFP application form, along with a return
Northern District of California
 United States District Court




                                  13   envelope, instructions, and a notification that the case would be dismissed if Plaintiff failed to pay

                                  14   the fee or file the completed application within twenty-eight days.

                                  15             On October 9, 2018, Plaintiff submitted to the Court a filled-out IFP application and his

                                  16   six-month prisoner trust account statement, but his Certificate of Funds was not included.

                                  17             Thereafter, as indicated above, this case was reassigned to the undersigned judge. Dkts.

                                  18   12, 13.

                                  19             The twenty-eight-day deadline to submit his Certificate of Funds has passed, and Plaintiff

                                  20   has failed to do so. As mentioned, Plaintiff has also failed to submit a completed complaint form

                                  21   by the October 29, 2018 deadline, which passed more than sixty days ago. Nor does the record

                                  22   show that Plaintiff actually filed a “9-page Amended Complaint” as he had indicated in his

                                  23   October 3, 2018 letter. See Dkt. 8.

                                  24             Accordingly, this action is DISMISSED WITHOUT PREJUDICE. Plaintiff’s IFP

                                  25   application is DENIED as incomplete. The Clerk shall close the file.

                                  26             IT IS SO ORDERED.

                                  27   Dated: January 7, 2019                            ______________________________________
                                                                                         YVONNE GONZALEZ ROGERS
                                  28                                                     United States District Court Judge
                                                                                          2
